Per Curiam.

This is an appeal from an order of the circuit court denying, without a hearing, the appellant’s petition for a writ of habeas corpus. We shall not here undertake to analyze the rather lengthy, and somewhat argumentative petition of appellant. None of its contents were traversed by any return, and the brief of respondents filed by the Attorney General’s office concedes that appellant “undoubtedly has alleged at least one set of facts constituting a prima facie case”, entitling appellant to a hearing on his petition. In fairness to the circuit judge, it should be said that the record does not reflect that such concession was made before him.
In view of the concession made by the office of the Attorney General, the order of the lower court is reversed and the cause remanded for the purpose of affording the petitioner a hearing on his petition.
Reversed and remanded.